DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Moloney (US-5123558-A).
Moloney discloses a compressed gas tank valve cap (10) comprising: a first cylindrical cavity (18) oriented in a first direction, the first cylindrical cavity configured for fitment over a valve connection of a compressed gas tank valve; a smaller second cylindrical cavity (28) oriented in a second direction opposite of the first direction and sharing a common backplane (17) with the first cylindrical cavity, the common backplane joining the first cylindrical cavity and the second cylindrical cavity as a solid, non-perforated cavity backing of both the first cylindrical cavity and the second cylindrical cavity (Fig. 2), and the second cylindrical cavity sized to house a washer therein; and the washer being removable from the second cylindrical cavity and configured for fitment in a hose attachment to seal the valve connection of the compressed gas tank valve (intended use), and an inner rim (27) disposed on at least a portion of the second cylindrical cavity and being located at a distal end of the second cylindrical cavity, the inner rim having an inside diameter smaller than an outside diameter of the washer (depending on the washer).

Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Nowzari (US-20120043334-A1).
Nowzari discloses a compressed gas tank valve cap (12) comprising: a first cylindrical cavity (at 12) oriented in a first direction, the first cylindrical cavity configured for fitment over a valve connection of a compressed gas tank valve; a second cylindrical cavity (at 20) oriented in a second direction opposite of the first direction and sharing a common backplane (18) with the first cylindrical cavity, the common backplane joining the first cylindrical cavity and the second cylindrical cavity as a solid, non-perforated cavity backing of both the first cylindrical cavity and the second cylindrical cavity (Fig. 2), and the second cylindrical cavity sized to house a washer therein; and the washer being removable from the second cylindrical cavity and configured for fitment in a hose attachment to seal the valve connection of the compressed gas tank valve (intended use), wherein at least a portion of an inner surface of the first cylindrical cavity is threaded (16) and sized to mate with the valve connection of the compressed gas tank valve.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moloney in view of Lutzker (US-5209362-A) and/or Yeh (US-5353926-A).
Moloney teaches all the claimed limitations as shown above but fails to teach a washer with a larger outside diameter than the inner rim housed within the second cylindrical cavity and configured for fitment in a hose attachment to seal the valve connection of the compressed gas tank valve, wherein the second cylindrical cavity is composed of a pliable material that, when squeezed with a threshold amount of force, releases at least a portion of the washer, and a relief cut disposed in at least a portion of the second cylindrical cavity, the relief cut extending perpendicular from the common backplane creating an opening in the second cylindrical cavity through a distal end of the second cylindrical cavity.
Lutzker teaches that it is known on the art to manufacture a closure with a washer (26) for sealing, and that it is known in the art to manufacture a closure with reliefs (between 54) perpendicular to a backplane and opening through a distal end.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cap with a washer, in order to improve the seal of the cap. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the washer with different sizes in order to adjust the material used and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cap with the relief structure taught by Lutzker, so that the cap could be used on different items and since such a modification would be the use of a known technique on a known device.
Yeh teaches that it is known in the art to manufacture a holder out of a pliable material (col. 3, lines 23-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cap out of a pliable material, in order to adjust the cost and durability of the cap.

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowzari in view of Lutzker.
Nowzari teaches all the claimed limitations as shown above where there is an item (N) in the cap but fails to teach a washer.
Lutzker teaches that a washer (26) is a known item.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cap with a washer, since such a modification would be a simple substitution of one known element for another.

	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied above and further in view of Fuehrer (U.S. Patent No. 4,712,705).
Fuehrer teaches that it is known in the art to manufacture a cap with a removable tab (46) coupled to at least a portion of a cavity, the removable tab configured to separate from the cap and release portions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cap with a removable tab, in order to provide the cap with tamper evidence.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied above and further in view of Grajek (U.S. Patent No. 4,706,841).
Grajek teaches that it is known in the art to manufacture a cap with a removable cover (40) having a pull tab (42) coupled to at least a portion of a cavity, the removable cover and tab configured to separate from the cavity and provide access.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cap with a cover and tab, in order to protect the second cavity.

Claims 6, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied above and further in view of Henderson (U.S. Patent No. 3,147,824).
Henderson teaches that it is known in the art to manufacture a cap with parallel extending connection arm/protrusion (12) and a distal retainer ring (11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the cap with connection arm and ring, in order to connect the cap the structure it is closing when not in use.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733